      Case 1:20-cv-01137-GTS-DJS Document 13 Filed 11/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

SUSAN BROWN,

                             Plaintiff,

v.                                                        1:20-CV-1137
                                                          (GTS/DJS)
DAVID M. MARKOWITZ, M.D.; RICHARD
DIMICK, M.D.; ADIRONDACKS RADIOLOGY
ASSOCIATES, P.C.; GLENS FALLS HOSPITAL;
and ERIN MORINE, D.O.,

                        Defendants.
____________________________________________

APPEARANCES:                                              OF COUNSEL:

DeGRAFF FOY & KUNZ, LLP                                   GEORGE J. SZARY, ESQ.
   Counsel for Plaintiff
41 State Street
Albany, NY 12207

NAPIERSKI, VanDENBURGH, NAPIERSKI                         JOHN D. VanDENBURGH, ESQ.
& O’CONNOR, L.L.P.                                        DIANE LUFKIN SCHILLING,
                                                          ESQ.
  Counsel for Defendants Markowitz, Dimick and
  Adirondacks Radiology Associates, P.C.
296 Washington Avenue Extension
Albany, NY 12203

HON. ANTOINETTE T. BACON                                  CATHLEEN B. CLARK, ESQ.
Acting United States Attorney for the N.D.N.Y.            Assistant U.S. Attorney
  Counsel for Defendant Morine
445 Broadway, Room 218
James T. Foley Courthouse
Albany, NY 12207-2924

GLENN T. SUDDABY, Chief United States District Judge

                                   DECISION and ORDER

       Currently before the Court, in this medical malpractice action filed by Susan Brown
       Case 1:20-cv-01137-GTS-DJS Document 13 Filed 11/13/20 Page 2 of 3




(“Plaintiff”) against the five above-captioned individuals and entities, is the motion of Erin

Morine (“Defendant Morine”) to substitute the United States of America for her and dismiss

without prejudice Plaintiff’s claims against it pursuant to the Federal Tort Claims Act, 28 U.S.C.

§ 2671-2680, for lack of subject-matter jurisdiction. (Dkt. No. 5.) Plaintiff has consented to

the motion and has requested that her remaining state-law claims (against the other Defendants)

be remanded to New York State Supreme Court, Warren County. (Dkt. No. 10.) Defendant

Morine has joined in the request for remand. (Dkt. No. 12.) The other Defendants have filed

no opposition to Defendant Morine’s motion, and the deadline by which to do so has expired.

(See generally Docket Sheet.)

       After carefully considering the matter, the Court finds that Defendant Morine’s

unopposed motion to substitute and dismiss, and Plaintiff’s unopposed request for remand, are at

the very least facially meritorious. See N.D.N.Y. L.R. 7.1(b)(3) (“Where a properly filed

motion is unopposed and the Court determined that the moving party has met to demonstrate

entitlement to the relief requested therein, the non-moving party’s failure to file or serve any

papers as this Rule requires shall be deemed as consent to the granting or denial of the motion, as

the case may be, unless good cause is shown.”); Rusyniak v. Gensini, 07-CV-0279, 2009 WL

3672105, at *1, n.1 (N.D.N.Y. Oct. 30, 2009) (Suddaby, J.) (collecting cases); Este-Green v.

Astrue, 09-CV-0722, 2009 WL2473509, at *2 & nn.2, 3 (N.D.N.Y. Aug. 7, 2009) (Suddaby, J.)

(collecting cases).

       ACCORDINGLY, it is

       ORDERED that Defendant Morine’s motion to substitute the United States of America

for her and dismiss without prejudice Plaintiff's claims against it pursuant to the Federal Tort



                                                  2
       Case 1:20-cv-01137-GTS-DJS Document 13 Filed 11/13/20 Page 3 of 3




Claims Act, 28 U.S.C. § 2671-2680, for lack of subject-matter jurisdiction (Dkt. No. 5) is

GRANTED; and it is further

       ORDERED that the Clerk of Court shall SUBSTITUTE the United States of America

for Defendant Morine in the caption of this action; and it is further

       ORDERED that Plaintiff’s claims against the United States of America are

DISMISSED without prejudice; and it is further

       ORDERED that the remaining state-law claims against the other Defendants in

Plaintiff’s Amended Complaint (Dkt. No. 1, Attach. 2, at 3-18) are REMANDED to New York

State Supreme Court, Warren County.

Dated: November 13, 2020
       Syracuse, New York




                                                 3
